Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention is generally directed towards generating a collaboration suggestion for a user device requesting a digital evidence record with a user and associated public safety agency membership that previously accessed the requested digital evidence record from a digital evidence management systems (DEMS) device.  The invention includes a DEMS proxy computing device that receives a search string from a requesting device, and in turn provides corresponding search strings to a plurality of separate DEMS devices maintained by separate public safety agencies.  In response, a digital evidence record is received at the DEMS proxy computing device with associated metadata that identifies at least a second user and a second public safety agency membership of the second user that previously accessed either the digital evidence record or the associated metadata.  The DEMS proxy computing device then generates and provides to requesting device the collaboration suggestion identifying the second user and second public safety agency membership based on a plurality of factors. 

The closest prior art, US Pub. No. 2016/0063010 A1, generally teaches storing and tracking/maintaining evidence objects and each of their associated chains of custody.  However, the art does not specifically teach or suggest the above identified subject matter.
Another close prior art, US Pub. No. 2002/0113707 A1, generally teaches tracking evidence chain of custody.  However, the art again fails to specifically teach or suggest the above identified subject matter.
Yet another close prior art, US Pub. No. 2014/0143545 A1, generally teaches maintaining evidence records and associated metadata in a central storage system from various external evidence recording systems for distribution to various authorized parties, but fails to teach or suggest the above identified subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168.  The examiner can normally be reached on Mon-Fri: 9AM - 530PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN A BUI/Primary Examiner, Art Unit 2448